 CAROLINA QUALITY CONCRETE CO.Carolina Quality Concrete Co.andJ.C. Michael, BoydHouck,Joseph Matherly,Ronald Mitchell. Cases11-CA-4442-1, 11-CA-4442-2, 11-CA-4442-3,and 11-CA-4442-5September 30, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn June 22, 1971, Trial Examiner Thomas F. Maherissued his Decision in this proceeding, finding that theRespondent had engaged in and was engaging incertain unfair labor practices and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision witha supporting brief and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. iORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Carolina Quality Concrete Co., Greens-boro, North Carolina, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.iThe Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionswereincorrectStandard Dry Wall Products, Inc, 91NLRB 544, enfd 188F.2d 362 (C A 3) We have carefully examined the record and find nobasis for reversing his findings The Respondent has also excepted to thefinding thatdispatcher Tuttle is a supervisorWe find it unnecessary toreach this issue,since a contrary finding would not alter our ultimateconclusions or require a change in the Remedy or OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE463THOMAS F. MAHER, Trial Examiner: Upon charges filedon January 11, 1971 by J. C. Michael, Boyd Houck, andJosephMatherly and on January 20, 1971 by RonaldMitchell against Carolina Quality Concrete Co., Respon-dent herein, the Regional Director for the Eleventh Regionof the National Labor Relations Board, herein called theBoard, issued a Complaint on behalf of the GeneralCounsel of the Board on February 26, 1971 allegingviolations of Section 8(a)(3) and (1) of the National LaborRelations Act, as amended (29 U.S.C., Sec. 151,et seq.),herein called the Act. In its duly filed Answer Respondent,while admitting certain allegations of the complaint, deniedthe commission of any unfair labor practice.'Pursuant to notice a trial was held before me inGreensboro,North Carolina, at which all parties werepresent, represented, and afforded a full opportunity to beheard, present oral argument, and file briefs. A brief wasfiled with me by Respondent on May 24, 1971.Upon consideration of the entire record, including thebrief filed with me, and specifically upon my observation ofeach witness appearing before me,2 I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE NATURE OF THE RESPONDENT'S BUSINESSCarolina Quality Concrete Co., Respondentherein, is aNorth Carolina corporation engaged in the manufactureand sale of ready-mixed concrete. It owns and operates aplant located in Greensboro, North Carolina, where, duringthe 12-month period preceding the issuance of thecomplaint herein, it received products valued in excess of$50,000 directly from outside the State of North Carolina.Upon the foregoing admitted factsit isconceded, and Iaccordingly conclude and find, that Respondent is anemployer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted and I accordingly conclude and find thatChauffeurs,Teamsters and Helpers Local Union 391,affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THE ISSUES1.Interrogation of employees and advice to them thatiUpon motion of counsel for the General Counselthe Complaint wasamended at the trial toinclude a further allegation of interrogation ofemployees as interference,restraint,and coercionto which Respondentinterposedits denial2CfBishop and Malco, Inc,159 NLRB 1159, 1161.193 NLRB No. 71 464DECISIONSOF NATIONALLABOR RELATIONS BOARDlayoffswere caused by union activities as unlawfulinterference, restraint, and coercion.2.Discriminatory nature of employee discharge andlayoffs.IV.THE UNFAIR LABOR PRACTICESA.The Respondent's Business OperationsThe preparation and sale of ready-mixed concrete entailsnot only a specialized plant operation directed to loadingmobilemixerswith appropriate ingredients but it alsorequires a degree of precision and attention to send thecorrect number of trucks to the appropriate customers witha sufficient quantity of cement to insure a continual flow tothe job and a full utilization of the mobile equipment. Thisisaccomplished by a studied scheduling of jobs and adispatching system utilizing, among other techniques, two-way radio communication.Donald L. Cockerham is vice president of the corpora-tion and,as managerof the concrete division, is responsiblefor its operation, including the hiring of its drivers. CurtisLaughlin, Jr. is the executive vice president in charge ofsalesand is the official who appears to be most conversantwith the fluctuations of the business and the prospects forfuture operations in the community.The dispatching of trucks is handled by three dispatchersoperating on a modified staggered schedule which requiresone dispatcher to open the plant in the early morning andanother to close it down at night. Included among thedispatchers is J.C. Tuttle, whose activities bear significanceto the subject matter of this case and who, together withother dispatchers, is claimed by Respondent not to possesssupervisory authority, an issue before me here.As previously noted, the dispatcherassignsdrivers andtrucks of specific size to jobs, in rotation, giving dueattention to thesizeof the order to be filled, the drivingdistance and like factors. Dispatchers have no authority togrant time off to the drivers nor to excuse absences. Theydo, however, have authority to adjust a driver's timecard toreflect that he was being paid for a lunch period duringwhich he was required to work. Also, according toCockerham, "in the event that there is no concrete to behauled, and there are some jobs that need to be doneoutside, the dispatchers would quite often ask a man to doit,and most generally they help him with it." When pressedto explain the force of a dispatcher's "suggestion" in thisrespect Cockerham conceded that the work was expected tobe done.3While it does not appear from the testimony thatdispatchers generally have authority to grant time off or tohire or recommend hiring Employee Charles Cox crediblytestified that Tuttle had given him time off to attend afuneral. And employee Boyd Houck credibly testified thatbefore he was hired Tuttle had asked him if he would beinterested in working for Respondent and thereafter got intouch with him to report to work, and upon reportingexplained the wage structure to him.Over and above the foregoing record details which clearly3Employee J C. Michael credibly testifiedthatDispatcher Tuttleassigned him such tasks as loading and unloading freight cars and thetaking of stockinventorydescribe authority comparable to that required to meet thestatutory standards for supervisor, as described in Section2(11) of the Act, there is in the record the findings andconclusions in Case 1 I-RC-3270, a representation proceed-ing initiated by a petition filed in February 1971, whichconcerns the same bargaining unit in which the Union hadlost the election in February 1970. At a hearing on this mostrecent petition, held on February 25, 1971, it was stated inbehalf of Respondent as follows:The Company's position is that while these dispatchersmay specifically have all the supervisory qualificationsasnormally used by the Board in determining asupervisor, they act in Mr. Cockerham's absence, theyhave certain recommending authority which is listenedto very carefully, and we consider them more a part ofmanagement than a part of the regular employee group.From the operational stand-point we would not want tohave them incorporated in a contract covering ourgeneral employees. I would agree with the Union'sposition in their initial position that they should beexcluded.Thereafter in the Decision and Direction of Election issuedby the Regional Director dispatchers were excluded fromthe bargaining unit with the specific statement that:The parties also agreed to the exclusion of threedispatchers, apparently on the basis of their functions assupervisors within the meaning of the Act. According tothe Employer the dispatchers act in the absence of VicePresident Cockerham, make recommendations whichare carefully considered, and are regarded as beingmore a part of management than the regular employeegroup.Upon the findings I have made based upon the testimonyadduced at the trial before me and detailed above,supplemented by the previous findings made by a RegionalDirector on March 4, 1971 in his Decision and Direction ofElection in Case 1 I-RC-3270, as quoted above, I concludeand find that Respondent's dispatchers, including J. C.Tuttle, are supervisors within the meaning of Section 2(11)of the Act.4B.Union Activity and Respondent's Interest in itUnion interest at Respondent's plant prior to the fall of1970 was not, as we can see from the foregoing, a newphenomenon. An organizing campaign a year earlier hadculminated in the filing of the representation petition inCase 11-RC-3059 on February 5, 1970. In the electionthereafter conducted the Union lost by a vote of 4 to 16.Following this defeat and in view of the Board'srequirement that a new election may not be held for a yearthereafter,no organizing activity occurred until mid-December when Employees Boyd Houck, Joseph Matherly,and Ronald Mitchell appeared at the headquarters of theUnion and asked R. H. Hogan, the Union's organizer, forunion cards with which to sign up the employees atRespondent's plant. Reminding the three employees thatthe required year had not yet elapsed Hogan suggested thatthey restrict their organizing efforts to obtaining the names4AmalgamatedClothingWorkers v N L R.B (SagamoreShirt Co.),365F 2d 898 (C A D C., 1966) CAROLINA QUALITY CONCRETE CO.465of interested employees, and they would be signed up later.On or about December 27, 1970, employee Houck returnedto Hogan with the list of namesRespondent had already expressed an interest in theplans of the Union even before the drivers set about torevive the campaign. As early as March 1970, following thefirst election, when employee Joseph Matherly was hired,he was asked by an unidentified official6 how he felt aboutthe Union When he replied that he thought it was "prettygood" he was told that if another vote came up he mightfeel free to vote as he saw fit.In early October, as a number of the drivers weredelivering cement to a construction job at the local Searsproject, employee JC.Michael and other drivers hadoccasion to visit briefly with a union official of Michael'sacquaintance who happened to be at thejobsite. Upon theirreturn to the plant employee Hanner, who was one of thedrivers in the Sears delivery group and had observed theconversation but had not participated in it, asked Michaelwhat the union official had to say Shortly thereafter, priorto leaving for the evening, Michael went into the plantoffice where he met Vice President Cockerham. Cockerhamasked him what the union man had had to say. To whichMichael replied that it was a usual conversation and then,seeking to defend himself from what he appears to haveviewed as a slight, replied to Cockerham, "If somebodycame in and told you I'm an agitator and trying to organizethe Union again, they're telling you a G-d--lie " To whichCockerham replied, "They've got to have something to talkabout," thus suggesting that such was the import of aconversation with a then otherwise unidentified individualwhom I assume to have been Hanner. Sometime thereafter,inmid-December, shortly before the layoff of employees,which will be considered in detail hereafter, employeeHanner was in one of the plant offices when Cockerhamcame in and asked Hanner "who he thought was naggingtheUnion on." Hanner told him it was Houck andMitchellHe also told Cockerham that Employee Matherlyhad a part-time job, a fact that has been conclusivelydetermined elsewhere in the record Cockerham's responseto Hanner was for him "to keep listening." 7D The Reduction of Driver Personnel1.The discharge of J C MichaelEmployee J. C. Michael was a driver with 3-1/2 yearsseniority at the time of his discharge on October 19, 1970.He was the brother of David Michael whose employment asa driver had been terminated 10 months earlier and whohad been active in the affairs of the Union in the organizingcampaign prior to the first election The reasons for thistermination are not in issue in this proceeding. It wasDriver J. C. Michael, however, who had been questioned byCockerham about his conversation with the union repre-sentative a week prior to the events detailed hereafter(supra).5The credited testimony of R H Hogan6This incident was not alleged in the complaint as a violation of theAct and it is considered at this point only for purposes of background° I do not credit Cockerham's denials of the conversations attributed tohimTo fully understand the significance ofMichael'sdischarge it is necessary to recount Vice PresidentCockerham's version of it. This is not to be misunderstoodas reliance upon Cockerham's testimony but rather as anexplication of Respondent's motivation in the matter. So,onOctober 15, in the mid-afternoon, according toCockerham:Iwas in the office upstairs looking for some papers, andInoticed out the window that Mr. Michael's truck,which at that time was, I believe, truck No. 80, which hewas in the process of washing out, he pulled around tothe place where he parked, and from that position Iobserved him messing with the inspection sticker on thetruck. Another truck in the same process of washing outcame around, then Mr. Michael got out of his truck,and I went back over to the concrete hatching office.The driver that observed the same thing that I observedcame in and called my attention to it.Cockerham identified his informant as driver DeweyHanner, the same driver who several months later atCockerham's request, identified the ones "nagging theUnion on," and was told to keep listening(supra).Cockerham checked the state inspection sticker onMichael's truck later that same day and found two-thirds ofit to have been loose from the window pane.8 CockerhamcheckedMichael's truck again early the next morning,October 16, and found the sticker intact. He checked thetruck for a third time in mid-afternoon after Michael hadleftand found the sticker missing. On the followingworkday,Monday, October 19, Cockerham confrontedMichael with the fact that the inspection sticker on histruck was missing Michael told him he knew nothing aboutthe sticker and specifically denied having removed one.Then, again according to Cockerham, not being satisfiedwithMichael's reply he drove him home (Michael waswithout a car that day) and told him he wanted to thinkabout it. That was Michael's last day at work and it doesnot appear from Cockerham's testimony how Michael wasnotified that he was through.Michael was more specific about his termination and, Ifind,more credible. Thus he testified that after Cockerhamconfronted him with the sticker loss and they had searchedthe truck cab for it Cockerham then said, "I am going tohave to have another sticker put on there and you can'thave it (the truck) today." Whereupon Cockerham tookMichael home and told him to call the next day. Michaeldid so asking Cockerham when he wanted him to comeback Cockerham said, "I've decided to leave it like it is,"and hung up. Since then Michael has tried on five or sixoccasions to get a layoff slip from Cockerham but the lattereither avoided him or was unable to find the layoff slipwhich he claimed to have had prepared. And on oneoccasion when Michael asked if he was being fired or laidoff and if he were being accused of tearing off theinspection sticker Cockerham stated he was notso accusingMichael and that he would not give him information on histermination, saying simply, "I don't need you anymore."8The significance of the removal of a statevehicle inspection stickerappears to be its resale value for illicit use on a vehicle that couldnot passstate inspectionThere is neither evidence norimplicationby anyone thatEmployee Michael was involved in such a practice,and nothing statedherein is to be deemedas suggestingsuch a charge 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDCockerham testified, however, that when Michael askedhim for a layoff slip he refused to give it to him, explainingin his testimony that he did not intend to put in writing thathe was letting a man go for stealing an inspection sticker,and thus give himself another legal problem - the possibilityof a libel suit.When specifically asked at the trial why he haddischargedMichael on October 19, Cockerham affirmedthat it was because he had illegally removed the stickerfrom the truck.2.The layoffsLate in November 1970 a meeting of Respondent's topechelon washeld at the home of President Robert Dinkelwhere theeconomicconditions of the enterprise weresurveyed, the prospects of future business considered, andthe decisionmade to lay off six drivers. Present withPresidentDinkel were Vice Presidents Cockerham andLaughlin. It was determined that only those who had lessthan a year's seniority would be considered for layoffs; andthere were12 drivers in this category. Regardless of theselection, it wasdecided, no announcement would be madeuntil afterChristmas.In determiningthe drivers to be selected for layoff therewere,according to Cockerham, a number of factors to beconsidered.Among these were the family situation of themen, marital'status, the employees' probability of remain-ing with the Company, care of trucks, driving habits, andattendancerecord. Upon consideration of the 12 who werein the category of being employed for less than a year, 6were selectedfor layoff and notified on December 30, 1970,of their termination.Among these were Boyd Houck,Joseph Matherly, and Ronald Mitchell, as to each of whomit is allegedthat the selection for layoff was not for thereasons assignedby Respondent but because of their unionmembership and activities.An analysis of specific reasonsassignedfor theselectionof each follows:Boyd Houckwas theonly driver as to whom Respondentraised a specificreason for selection. Thus President Dinkeltestifiedthatduring July and August 1970 he hadfrequently observed a driver recklessly driving his truckinto and around the plant yard and he became verydisturbed at this practice, particularly as the Company'sinsurance rating wasalready in jeopardy. In a burst ofconcern forthe safety of the trucks and the men DinkelaskedW.A. Dennison, the Company's official in charge oftruckmaintenance,to identify the driver for him.Dennison,according to Dinkel, identified Houck to himand told him that Houck had the reputation of a recklessdriver.9 And, still in August, Dinkel resolved to rectify thesituation.He continued to observe Houck's recklesshandling ofhis truck throughout October and earlyNovember and testified that during this same period he wasevenmore consciousof the insurance problems thatcontinuedto plague the Company. Finally, when Dinkelmet with Cockerham and Laughlin in late November andthey were confronted with the necessity of laying off driversDinkel insistedthat Houck must go.9Dennison was called as a witness for Respondent but was not asked tocorroborateDinkel's account of Houck'sdriving propensities nor indeedwas he questioned about this incident at all Houck credibly denied that heA consideration of the entire record compels me to rejectDinkel's account of the selection of Houck for layoff andRespondent's reliance upon it. Upon my observation ofDinkel I find it incredible that a responsible businessman,admitting to his serious concern for safety and for atenuous insurance rate, would sit at his desk and observe,with continuing frequency over 4 or 5 months, the recklessdriving he attributed to Houck and yet not convey toHouck one word of reprimand or caution; and finally, stillwithout so advising him of the true reason for his selection,include the man on a list of economic layoffs. Because thistestimony so defies the reality of the total situation I do notrely upon it in any respect. On the contrary, I have VicePresident Cockerham's assertion before me when he urgedthe economic reasons for layoff that he wouldnothave laidoff Houck for driving too fast around the yard. However, Iwill reserve until elsewhere in my decision further analysisof Houck's layoff as it relates to the other drivers laid offwith him.JosephMatherlywas hired on March 9, 1970. When hewas laid off on December 30 Cockerham did so by callinghim into the office where he explained that they had lost acouple of big jobs and the layoff would be necessary. Hewent on to say that he understood the men were going to beleaving the Company anyway so that laying them off wouldnot hurt their families. He assured Matherly that he haddone a good job. Several days later when Matherly returnedto the plant with Houck the latter engaged Cockerham inconversation, asking him why they had been selected.Cockerham simply said to Houck, "Because of lack ofdriving experience," and turning to Matherly, said, "Truckcleanliness."Matherly had not previously been reprimanded for a lackof truck cleanliness or anything else. According toCockerham he had had two accidents, one involvingdamage caused by backing into a customer's driveway andthe other being the hitting of a bus from the rear. Matherlycredibly denied the backing-up incident, suggesting that itmay well have occurred when another driver had beenassigned the use of his truck, no. 40. He admitted to the busaccident but the extent of the injuries credibly described byhim was considerably less than Cockerham described in therecord. In any event the subject of the accident was notpursued by Respondent in its defense and Cockerhamconceded that he would not have laid off Matherly for theaccident,absent the alleged economic justification inDecember.Cockerham's concession in this respect isindeed borne out by his later testimony. Thus he admittedthat threemore senior drivers, Faulkner, Dalton, andSuggs,had had serious accidents, the first two havingturned over their trucks and the latter having hit a bus. Allthree are still employed.Cockerham placed considerable stress upon informationhe had received to the effect that Matherly was one of thedrivers, with Employee Mabe, who had planned to takeother employment. Cockerham's sources of information asto the men's expected departure were claimed to be acustomer and a secretary in the office, Mrs. Helen Smith.had ever been reprimanded for fast driving or that he had had ever beengiven the nickname "cowboy," as claimed by Respondent CAROLINA QUALITY CONCRETE CO.467The customer was never identified nor his informationexplicated.Mrs. Smith's account of the intelligence shesupplied leaves much to be desired. Thus she recountsDriver Mabe coming into the office on routine business. Inthe course of a conversation which followed Mabe, sheclaimed, told her that he and Matherly had been talkingabout leaving and that on the following Monday they andseveral other drivers were going to work for the Coca-ColaBottling Co.10 She made a record notation of all the namesbut threw it away shortly thereafter and cannot rememberwho else was mentioned. She reported the conversation toCockerham the following day, but there is no indicationthat this report was ever followed up by Cockerham. Thefact is that none of the men ever did leave for other jobsregardless of what may or may not have been told Mrs.Smith, and what she may or may not have told Cockerham.Nor did Cockerham ever confront Matherly or the otherdrivers with the information supposedly supplied him. Andfinally,Matherly credibly denied ever having any intentionto leave, testifying instead that he was then working at apart-time fob.One final consideration of Matherly's situation was hisfamily situation in the light of the criteria that Respondentclaims to have used in its selection for layoff. Matherly wasmarried and had four children.Ronald Mitchellwas hired as a driver on August 1970 andcredibly testified that at that time he inquired if layoffswere contemplated because he had a family to consider.Cockerham replied that "they did not have any layoffsfrom work, for the fact that there was always something forthe drivers to do." Three or four weeks prior to his layoff(and presumably at a time when the layoffs were beingconsidered,supra,Mitchell went to Cockerham to obtain awage advance. In requesting it Mitchell told Cockerham he"had to have forty hours of work a week to make a living,because I had a wife and three kids." To which Cockerhamreplied, "Well, as long as you're here I'll see that you getforty hours, I guarantee it." During Mitchell's employmenthe had a good driving record with no accidents.Mitchell's credited account of his notification of layofffollows:The day of the layoff, Mr. Cockerham, after he namedthemen, I went up and asked him why, I told him, Isaid, "Mr. Cockerham, I've got three children, I livefrom week to week, I don't have any money saved up,"and I said, all my bills are due and some of them arepast due now. You are putting me in a bind." I said,"Why?"I said, "I worked on Thanksgiving day when you askedme to, I worked on Saturdays when you asked me toI'veworked every time you asked me to." And I said,"Why')"And he hung his head down, he said there was someother reasons on it, and he told me he considered thefamily status of all of them, you know, the same stuff hetold the first time, and then he hung his head down andsaid there were other reasons, and he walked off.There is no dispute that among the drivers with less than a10Mahe was not called as a witnessyear of employmentwho were not laid offthere were meneither unmarried or without families.In addition to the foregoing there are facts which apply incommon to the three men who were laid off. These are themen who were observed conversing with the unionorganizer at the Sears job, and Houck and Mitchell werethe ones reported by driver Hanner to Cockerham as"nagging on" the Union(supra,).An event of particular significance to the fortunes ofMitchell and Matherly occurred several days before theirlayoff.The two were seated in the drivers' room awaitingassignment and were engaged in a conversation concerningthe Union. As they were talking they heard a distinct clickon the speaker element of the plant intercom system,followed by a low humming or buzzing sound.The intercommunication system at the plant involved amaster set located on the dispatcher's desk with units in thevarious other areas of the plant, including the drivers' room.From descriptions supplied by the record it appears thattwo-way communication can only be initiated in thedispatcher'sofficeat the master unit. The system isactivated there by pressing a specific key for the station tobe called. This activation of the system then establishestwo-way voice communication and listening as well. Thusthe key would be pressed, the dispatcher would speak tosomeone in the drivers' room, for example, and anyone inthat room within calling distance of the unit on the wallcould hear the dispatcher's voice, could reply from wherehe was seated, and could be heard in the dispatcher's room.In the operation of this two-way system two features werenoted:When the system was activated a click could beheard, indicating that the key switch had been depressed onthemaster set; and while this system remained activatedand the line open, a buzz or similar distinctive backgroundhum could be detected, and voices could be heard over thesystem.On the occasion noted above, two drivers, Matherly andMitchell, were, as previously stated, discussing the Union.At a point in their conversation they heard a click on thespeaker, an indication to them that someone was about totalk to the drivers' room. The background hum was heardby both of them as they waited for the message thatinevitably would follow. Nothing followed. The men thentook up their conversation, fully aware that they could beheard at the other end of the line. Matherly spoke up andsaid, "Well I'm going to vote for it twice. I want them tocome in and I'll vote for it twice." Mitchell thencontributed, "Well, I'm certainly going to vote for it." Atone point Mitchell said to Matherly, "Joe, the speaker'son," to which Matherly replied, "I don't give a damn if itis."Ten or fifteen minutes later the two drivers went into thedispatcher's office where Cockerham and Tuttle were atwork. Mitchell, whose account of this incident I have reliedupon as it is corroborated by Matherly, credibly testifiedthat on past occasions he had gone into the dispatcher'sofficeand observed Dispatcher Tuttle listening to theconversations of men in the drivers' room.iiAs the laid off employees were notified of theirhim I do not creditCockerham's denials upon my observationof him as a1iTuttle was not called as a witness to refute the conduct attributed towitness. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminationon December 30 they were given their finalchecks.When Employee Houck received his he noted anerror and called it to Vice President Laughlin's attentionasking him at the time for a layoff slip. Laughlin referredHouck to Cockerham who was then out of the office.Houck, while waiting for Cockerham to return, engagedTuttle in conversation, asking why he was laid off. Houck'sundenied and credited account of Tuttle's reply was:He said, "Well, all I can say is, it comes down to onething." I said, "What?" He said, "Union " He said,"That's all it can be, it's union activity " 12Periodicmeetingsof drivers were held by Respondent.One such meeting was held in January 1971, several daysafter the December 30 layoffs. On this occasion PresidentDinkel spoke to the men. He told them they were going toget a raisebecause they had done better in November andDecember 1970 than in the same months of the previousyear.He told them, however, not to expect the raise untilMarch. 13Later in February 1971 employee Cox requested a loan ofCockerham, following past company policy. Cockerhamsuggested that it would be better that he be given anadvance on his vacation pay. By way of explaining thereason forthisCockerham said that Vice PresidentLaughlin wanted to check out the whole arrangement withtheir lawyer, inasmuch as the Union had filed a petition. Hecontinued, "You know all about the Union coming in."When Cox replied that he did Cockerham continued,"Well; that's the reason we let three of the guys go. Youknow who I'm talking about." He concluded the conversa-tion by adding that it be kept confidential. 14EAnalysis and ConclusionsThe record abounds in figures, estimates, and computa-tionscalculated to establish for the General Counsel thatRespondent's1970-71 business prospects were good, andfor the Respondent that they were bad. Whateverconclusions are reached in this respectit isthe selection ofdrivers for layoff and not necessarily the layoff itself that isof primary significance to the allegations of discriminationin thismatter.Sufficeit to say that out of all this welter of economicdata President Dinkel has put the issue to rest by hisJanuary 1971 announcement that November and Decem-ber 1970 had been better than the previous year(supra,). Iam not, therefore, disposed to belabor Respondent'seconomiccondition at the expense of more basic considera-tions,namely its motive for selecting three known unionprotagonists for layoff and its earlier discharge of a unionadherent on a contrived excuse.Respondent had been quite conscious of the Union. Thisithas manifestedby the interest it showedin itsemployees'membershipand activity. Thus when Matherly was hiredhe wasasked how he felt about the Union.15 When it waslearned thatemployee Michael had been conversing with a12Tuttlewas not called as a witness13The credited testimony of employee Cox who also credibly testifiedto receiving a considerableamount of overtime during November of 1970Dinkel did not comment onHouck's testimony when called as a witness inRespondent's behalf14Cockerham admits the conversation took place with Cox and that theunion organizer at the Sears Jobin October,in the companyof Houck,Matherly,and others,Cockerhamhad asked himwhat the union organizer had to say.Thisquestioning, it istobe noted,preceded the questioning of Hanner byCockerham,when he learned the names of Houck andMitchell as those most active in the Union,when heinquired of Hanner as to who he thought was "nagging on"the UnionWithsuch a manifestation of interest in the Union itbecomes more understandablewhy employeeMichael wasdischarged for the unexplained loss of a dangling inspectionsticker.Michael was the brother of the driver known to bemost active in the previous union campaign and who wasthereafter discharged.Itwas Michael whose conversationwith the union organizer was noted and questioned.Absentthese two facts and Respondent's inordinate interest inunion activity the missing sticker incident could simply becatalogued as a pecularity of management.Under thecircumstances here, however, it becomes further evidenceof union antipathy,inflicting as it does termination forunion activity by a contrived means.A review ofthe facts surrounding Michael's accusationand discharge discloses an exercise in pure fantasy. All thatCockerhamsaw, and that from a distance,was Michael"messing" with the sticker on his truck windshield and,after twice thereafter observing the sticker in its properplace, found it to be missing.The driverwho supposedlyreported thatMichael was tryingto pryitoff,Hanner,testified at the hearing and was available for corroborationof the incident.He was never asked about it.The stickerwas never located; no one else observed anythinguntoward; and to cap it all, Michael credibly denied havingremoved the sticker or knowing anything of its removal.The termination itselfwas as fantastic as was theaccusation.Cockerhamnever came to the point of tellingMichael whyhewas being terminated;he was neveravailable when Michael sought to speak to him about it;and he refused to provide Michael alayoffslip stating thereason for the discharge.Finally,when he did give hisreason at the trial as being the removal of the inspectionsticker,Cockerham stated that he refused to put this inwriting for fear of the legal complication of libel. Inessence,Cockerhamappears to have been fearful andunwilling to give in writing what he would have me or theBoard state to be the reason for Michael's termination. Iunderstand his reluctance,for I too am not disposed toconsider the sticker incident to be the reason. On thecontrary,upon all the facts and circumstances detailedherein I conclude and find that employee J.C. Michael wasnot terminated for removing the inspection sticker. I deemthis reason to have been contrived by Respondent as apretext to remove from its employ a driver whose unioninterest and sentiments were known to it and displeasingThisIfurther conclude and find discriminates againstMichael in violation of Section 8(a)(3) oftheAct andinterferswith,restrains,and coerces him and his fellowvacation pay advance was checked with their attorney because of thependency of the Union's petition He denied that he made any reference tothe layoff of the three drivers I do not credit this denial11This incident has been cited only to establish a background for whatIfind to be antipathy towards the Union(supra) CAROLINA QUALITY CONCRETE CO.469employees in the exercise of their statutory rights inviolation of Section 8(a)(1)The pattern which Respondent followed in eliminatingHouck, Mitchell, and Matherly is equally evident. At theoutset, in the face of President Dinkel's comment upon theprofitable business period just past, it is not necessary toconsider whether these three men's layoffs were economi-cally motivated, even in part. Of the 12 available for layoff,their respective selections and the reasons advanced forthem cannot withstand the test of candor. Here we havecriterion which favored the retention of family men andtwo fathers of children are selected; the criterion ofaccident records is cited and Suggs, Dalton, and Faulkner,allwith accident records, are retained over Matherly whodenied one reported accident and credibly minimized theother; the criterion of retaining men who plan to stay withthe Company and letting Matherly and Mitchell go withouteven verifying the alleged rumor that they were taking otheremployment, a rumor scotched by their continuance on thejob long after they were reported to be leaving. And finallythe criterion of a poor driving record as it applies to Houck,when he was supposedly observed driving in recklessfashion over a period of five months and laid off. This man,never told of his fault, was laid off 4 days after it waslearned that he was one of those "nagging on" the Union.Finally, added to the inconsistencies noted above wemust consider the highly suspicious use of the plant'sintercom system to monitor the drivers' union conversa-tions several days before their layoff; an incident whichcorroborates the credited testimony which quotes dispatch-er J. C. Tuttle and Vice President Cockerham as stating thatthese men were laid off because of the Union.Upon the foregoing circumstances and inconsistenciesand upon Cockerham's and Tuttle's quoted remarks Iconclude and find that Boyd Houck, Joseph Matherly, andRonald Mitchell were each selected for layoff because oftheir union membership and activity, thereby discriminat-ing against them in violation of Section 8(a)(3) of the Actand interfering with, restraining, and coercing them andtheir fellow employees in the exercise of their statutoryrights in violation of Section 8(a)(1).Independently, I conclude and find that by theinterrogationof employees by Cockerham and Tuttleenumerated above and by their respective statements toemployees that Houck, Mitchell, and Matherly were laidoff because of the Union Respondent thereby additionallyinterferedwith, restrained, and coerced its employees inviolation of Section 8(a)(1) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IV,above, occurring in connection with its business operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesi6Isis Plumbing & Heating Co,138 NLRB 716'r In the event no exceptions are filed as provided by Section 10246 oftheRules and Regulationsof the National Labor Relations Board, thefindings,conclusions,and Recommended Order herein shall, as providedburdening and obstructing commerce and the free flow ofcommerce.VI.THE REMEDYIt has been found that Respondent has violated the Act inseveral respects. I will accordingly recommend that anorder issue requiring it to cease and desist therefrom; andbecause the nature of the unfair labor practices committedhere are of such gravity as to present a threat of futureviolations of the Act I shall recommend that Respondentcease and desist from in any other manner interfering with,restraining, or coercing its employees in the exercise of theirstatutory rights.Affirmatively I shall recommend thatRespondent offer employment to J. C. Michael, BoydHouck, JosephMatherly, and Ronald Mitchell withbackpay to each of them from the date upon which theirrespective employment was terminated, such backpay to becomputed in the customary manner with interest at the rateof 6 percent per annum,16 and that it post appropriatenotice of compliance with such order as the Board issue.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, Ihereby issue the following recommended: 17ORDERCarolinaQualityConcreteCo., its officers,agents,successors, and assigns shall:1.Cease and desist from:(a)Unlawfully interrogating its employeesconcerningtheir union membership, sentiment, and activity.(b)Discouraging membership in Chauffeurs, Teamstersand Helpers Local Union 391, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labororganizationby terminating the employment of itsemployees and thereafter failing andrefusing to reinstatethem because they engaged in concerted union activitiesand by stating to its employees that the termination ofemployment was for such purposes.(c) In any other manner interfering with,restraining, orcoercing its employees or unlawfully discriminatingagainstthem in the exercise of rights guaranteed them by Section 7of the Act.2Take the following affirmative action which it isdeemed will effectuate the policies of the Act:(a)Offer reinstatement to J. C. Michael, Boyd Houck,Joseph Matherly, and Ronald Mitchell whom it terminatedand thereafter failed and refused to reinstate,dismissing, ifnecessary, individualshired since the date of theirrespective terminations.(b)Make whole the aforesaid employeesin the mannerset forth in "The Remedy."(c)Preserve, and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,in Section 102 48 of the Rules andRegulationsbe adoptedby the Boardand become its findings, conclusions, and Order,and all objections theretoshall be deemed waive for all purposes 470DECISIONSOF NATIONALLABOR RELATIONS BOARDpersonnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this order.(d)Notify immediately the above-named employees, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(e) Post at its Greensboro, North Carolina, facility thenotice attached hereto as "Appendix " 18 Copies of saidnotice, on forms provided by the Regional Director forRegion I I shall, after being duly signed by the Respondent,be posted immediately upon receipt thereof in conspicuousplaces and will be maintained for a period of 60 consecutivedays. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced or covered by any othermaterial.(f)Notify the said Regional Director in writing, within 20days from the receipt of the Trial Examiner's Decision,what steps it has taken to comply herewith.1918 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."19 In the eventthat this recommended Order is approved by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify theRegional Director for Region 11, in writing within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Chauffeurs,Teamsters, and Helpers Local Union 391, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America orany other labor organization by discharging or layingoffemployees or thereafter failing or refusing toreinstate them becausetheyengaged in union orconcertedactivities,orby stating to our otheremployees that employees had been laid off for suchreasons.WE WILL NOT question you concerning yourmembership, activities,or sentiments concerning theaforementioned Union or any other labor organization.WE WILL NOT in any other manner interfere with,restrain,or coerce you in theexerciseof your rightsguaranteed by the National Labor Relations Act.WE WILL offer reinstatement to J. C. Michael, BoydHouck, Joseph Matherly, and Ronald Mitchell to theirformer or substantially equivalent jobs, dismissing, ifnecessary, any employee hired since the date of theirrespective terminations.WE WILL make whole J. C. Michael, Boyd Houck,Joseph Matherly, and Ronald Mitchell for any loss ofpay incurred by them since the date of their termina-tion.All of you, our employees, are free to remain, or become,towithdraw from, or refrain from becoming, members ofChauffeurs, Teamsters, Helpers Local Union 391, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or any otherlabor organization.DatedByCAROLINA QUALITYCOMPANY(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 1624Wachovia Building, 301 North Main Street, Winston-Salem,North Carolina, Telephone 919-732-2300.